


Exhibit 10.17
FIRST AMENDMENT TO THE
AMGEN INC. EXECUTIVE INCENTIVE PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)


The Amgen Inc. Executive Incentive Plan (As Amended and Restated, Effective
January 1, 2009) (the “Plan”) is hereby amended, effective December 13, 2012, as
follows:


The following paragraph shall be inserted immediately following the second
paragraph in Section VI:


If a Participant engaged in misconduct that caused serious financial or
reputational damage to the Company during any performance period, including a
previous performance period, the Compensation Committee may determine that an
award has not been earned or may consider such conduct when determining the
amount of any award. This provision is in no way intended to limit any other
action that the Company could take against a Participant (including other
disciplinary actions (up to termination), ordinary course performance
considerations, disclosure of wrongdoing to the government and pursuit of any
other legal claims against such Participant).




To record this First Amendment to the Plan as set forth herein, effective
December 13, 2012, Amgen Inc. has caused its authorized officer to execute this
document this 7th day of January, 2013.


AMGEN INC.
By: /s/ Brian McNamee
Brian McNamee
Senior Vice President
Human Resources



1